For Immediate Release Exhibit 99.1 GEORGIA-CAROLINA BANCSHARES ANNOUNCES INCREASED NET INCOME IN SECOND QUARTER 2011 July 27, 2011 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”),parent company of First Bank of Georgia,reported today net income of $981,000, or $.28 per diluted common share, for the three months ended June 30, 2011, compared to a net loss of $1,906,000, or ($.54) per diluted common share, for the three months ended June 30, 2010. The Company reported a net profit of $2,372,000, or $.67 per diluted common share, for the six months ended June 30, 2011, compared to a net loss of $1,068,000, or ($.30) per diluted common share for the six months ended June 30, 2010. Book value totaled $13.48 per common share at June 30, 2011, as compared to book value of $12.13 per common share at June 30, 2010. Remer Y. Brinson III, President & CEO of the Company, stated “The primary reason for our increased income is the reduction in our provision for loan losses during the first half of 2011 compared to 2010. Our provision for loan losses during 2011 has totaled $551,000, compared to $5,792,000 for the first half of 2010. Net charge offs in 2011 have totaled 0.42% of loans compared to 2.82% of loans during the first half of 2010.” “Core earnings of the Company remain strong.Over the past four quarters we have earned $4,973,000, or $1.41 per diluted common share.” Brinson continued, “All of our capital ratios continue to grow and are well above regulatory guidelines for “well-capitalized” banks. Asset quality continues to be a primary focus in this weak economy. We have seen an increase in non-performing assets in the second quarter this year which totaled 5.12% of loans and foreclosed real estate (excluding loans held for sale) at June 30, 2011.This increase is primarily the result of the downgrading of one particular credit relationship.However we continue to maintain a strong loan loss reserve which totaled 2.47% of loans (excluding loans held for sale) at the end of the second quarter.”The ratio of the loan loss reserve to loans at June 30, 2010 was 1.87%. Total assets increased 2.25% to $506.4 million since 2010 year-end.Total net loans, excluding loans held for sale, declined 0.97% during the six month period ended June 30, 2011 to $306.0 million, while deposits increased 1.04% over the same time period to $419.1 million. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”.First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices inAugusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole.These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized.The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved.The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) June 30, December 31, ASSETS Cash and due from banks $ $ Securities available-for-sale Loans, net of allowance for loan losses of $7,758 and $7,866, respectively Loans, held for sale Bank premises and fixed assets Accrued interest receivable Foreclosed real estate, net of allowance Deferred tax asset, net Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Federal Home Loan Bank borrowings - Repurchase agreements Long-term debt Other borrowings Other liabilities, borrowings, and retail deposit agreements Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,551,780 and 3,536,715 shares issued and outstanding 4 4 Additional paid-in-capital Retained Earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, 2011 June 30, 2011 Interest income Interest and fees on loans $ Interest on taxable securities Interest on nontaxable securities 93 Interest on Federal funds sold and other interest 25 7 50 14 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses ) Noninterest income Service charges on deposits Gain on sale of mortgage loans Other income/loss Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expenses Other expenses Total noninterest expense Income (loss) before income taxes ) ) Income tax expense (credit) ) ) Net income $ $ ) $ $ ) Net income per share of common stock Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Dividends per share of common stock $
